Citation Nr: 0715260	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  96-32 336	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
incontinence.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
depression.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
obesity.

5.  Evaluation of service-connected left knee disorder, 
evaluated as non-compensably disabling from August 20, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from November 1986 to 
November 1990.  The veteran also had a subsequent period of 
unverified service in a reserve component. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio that, among other things, denied entitlement 
to service connection for hypertension.  In July 1999, the 
Board adjudicated the veteran's appeal of the other issues 
denied in the December 1995 rating decision and remanded the 
claim for service connection for hypertension for further 
evidentiary development.  In January 2001, the veteran's 
claims files were transferred to the RO in Detroit, Michigan.  
In December 2002 and again in March 2003, the Board remanded 
the appeal to provide the veteran with a hearing he had 
requested.  In May 2003, the veteran testified at a personal 
hearing before the undersigned sitting at the RO in 
Cleveland, Ohio.  In November 2006, the veteran was provided 
a copy of the Independent Medical Examiner (IME) opinion the 
Board had obtained in connection with his claim for service 
connection for hypertension.  And, in January 2007, the Board 
granted the claimant's request for an additional 90 days to 
reply to the IME opinion.  While the veteran's representative 
thereafter filed a Brief in support of the appeal, no further 
evidence was thereafter received directly from the veteran.

This matter also comes before the Board from a May 2002 
decision by the RO in Detroit, Michigan that denied 
entitlement to service connection for incontinence, 
depression, and obesity as well as granted service connection 
for a left knee disorder and found it noncompensably 
disabling effective from August 20, 1997. 

As to entitlement to service connection for incontinence, 
depression, and obesity, these claims were previously denied 
in an October 1998 decision by the RO in Cleveland, Ohio.  
Moreover, the October 1998 decision is final because the 
veteran did not appeal the October 1998 decision and the 
October 1998 adjudication pre-dated the July 14, 1999, 
effective date of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. § 7105 (West 2002); Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Thus, regardless of any RO action, 
the current claims to reopen may be considered on the merits 
only if new and material evidence has been submitted since 
the last final decision.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As to entitlement to service connection for hypertension, the 
veteran has not been provided VCAA notice as it relates to 
this issue.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5100, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).  

As to the application to reopen claims of entitlement to 
service connection for incontinence, depression, and obesity 
and for a compensable rating for a left knee disorder, the 
Board finds that the veteran, in May 2003, filed a notice of 
disagreement with the RO's May 2002 rating decision.  See 
38 C.F.R. § 20.201 (2006).  However, a statement of the case 
(SOC) addressing these issues has not been issued by the RO.  
See 38 C.F.R. §§ 19.29, 19.30 (2006).  Therefore, since the 
United States Court of Appeals for Veterans Claims (Court) 
has indicated that referral to the RO of issues with which 
the veteran disagrees does not suffice, see Manlincon v. 
West, 12 Vet. App. 238 (1999), a remand is required.  
Consequently, these issues are also remanded.

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  As to entitlement to service 
connection for hypertension, the RO/AMC 
must provide the veteran with notice of 
the laws and regulations governing claims 
for service connection as well as notice 
of what evidence has been received and 
not received by VA and who has the duty 
to request evidence in compliance with 
the Court's holding in Dingess, super.  
38 U.S.C.A. §§ 5100, 5103, 5103A; 
38 C.F.R. § 3.159.  The veteran should 
also be asked to file with VA any 
evidence that he has in his possession 
that may help his claim.

2.  Thereafter, the RO/AMC must 
readjudicate the veteran's claim for 
entitlement to service connection for 
hypertension.  The RO/AMC is advised that 
it is to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in the VCAA and any other 
applicable legal precedent.  If the 
benefit sought on appeal remains denied, 
the appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits since the November 1999 SSOC 
and all applicable laws and regulations 
considered pertinent to this issue.  A 
reasonable period of time should be 
allowed for response.

3.  As to the application to reopen 
claims of entitlement to service 
connection for incontinence, depression, 
and obesity as well as for a compensable 
rating for a left knee disorder, the 
RO/AMC should issue a SOC.  If, and only 
if, the veteran files a timely 
substantive appeal as to any of these 
issues,  that issue should be returned 
for review by the Board.  As to the 
applications to reopen, if the veteran 
perfects his appeal as to any of these 
claims the RO/AMC should also provide him 
with notice in accordance with the 
Court's holding in Kent v. Nicholson, 
20 Vet. App. 1 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


